Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 2, 2021                                                                                     Bridget M. McCormack,
                                                                                                                Chief Justice

  162198                                                                                                    Brian K. Zahra
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  DEAN FRICK, and All Others Similarly Situated,                                                      Elizabeth T. Clement
           Plaintiff-Appellant,                                                                        Megan K. Cavanagh
                                                                                                       Elizabeth M. Welch,
                                                                                                                     Justices
  v                                                                SC: 162198
                                                                   COA: 346747
                                                                   Genesee CC: 17-110203-CK
  HURLEY MEDICAL CENTER,
           Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the August 13, 2020
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 2, 2021
           p0526
                                                                              Clerk